Citation Nr: 1546593	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for right knee arthritis, currently 10 percent disabling.

2.  Entitlement to an increased rating for right knee subluxation, currently 20 percent disabling.

3.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2011 and January 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2014 and August 2015 for further development.  

The Veteran presented testimony at a Board hearing in May 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

As noted in the August 2015 Board remand, the issue of entitlement to service connection for a spine disability as secondary to the Veteran's service connected right knee disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right knee arthritis is not manifested by leg flexion limited to 30 degrees, leg extension limited to 15 degrees, ankylosis, or malunion of the tibia and fibula with a moderate knee or ankle disability.

2.  The Veteran's right knee subluxation is not manifested by severe subluxation or lateral instability.

3.  The Veteran service connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5260-5261 (2014).

2.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected right knee subluxation arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5257 (2014).

3.  The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an October 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in November 2010, November 2011, September 2014, and September 2015 which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they fully addressed the rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Under Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate rating even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability. 

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

Removal of the semilunar cartilage, which is symptomatic, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Turning to the evidence of record, in July 2009, the Veteran was approved for a scooter on account of his chronic obstructive pulmonary disorder (COPD), the fact that he was on oxygen, was obese, and had degenerative joint disease (VBMS, 5/25/11, pgs. 26-27).  A September 2010 outpatient treatment report reflects that an x-ray confirmed moderate to severe arthritis changes.  Moderate lateral joint space loss was observed.  There was severe loss of the patellofemoral space, with lateral subluxation (VBMS, 5/25/11, p. 20).  In October 2010, the Veteran reported that he noticed right knee pain with occasional give way.  He stated that he tried to balance himself on a cane.  He denied much pain, but was severely limited on account of multiple medical co-morbidities and obesity.  His right knee had 15 degrees of valgus deformity with medial and lateral joint line tenderness.  He achieved flexion from 5 to 120 degrees.  He was assessed with moderate advance right knee degenerative joint disease (VBMS, 5/25/11, pgs. 16-17).  

The Veteran underwent a VA examination in November 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported weakness, stiffness, swelling, redness, giving way, lack of endurance, fatigability, tenderness, drainage, pain, and dislocation.  He indicated that he did not experience heat, locking, deformity, effusion and subluxation.  He reported that he experienced flare-ups as often as once per day, with each flare-up lasting for 24 hours.  He rated his pain at a 5 on a scale of 1-10.  He reported difficulty with standing/walking for long periods of time.  His treatment included Naproxen, Lortab, knee braces, and supports.  He denied any hospitalization and stated that the disability had not resulted in any incapacitation in the past 12 months.  His functional impairment consisted of a lack of mobility.

He was able to brush his teeth, take a shower, drive a car, dress himself, and walk.  He was unable to vacuum, cook, climb stairs, take out trash, shop, perform gardening activities, and push a lawn mower.  He was unable to do these activities due to pain. The claimant's usual occupation was in car sales, a job he had for 10 years.  He was not employed at the time of the examination and his last date of employment
was unknown.

The Veteran had an abnormal gait due to his right knee.  He walked with a limp.  There was abnormal movement and guarding of movement.  There were no signs of edema, instability, effusion, weakness, tenderness, redness, heat, deformity, malalignment, or drainage.  There was no subluxation.  Examination of the right
knee revealed crepitus.  There was no genu recurvatum or locking pain.  He achieved flexion from 0 to 120 degrees.  Repetitive movement was possible without additional limitation of motion or functional limitations due to pain, fatigue, weakness, lack of endurance, or incoordination.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability tests were all within normal limits.  The examiner noted that the disabilities affecting the Veteran's daily activity and employment were: hypertension, edema, bilateral knee conditions limiting ambulation, and COPD.  These caused shortness of breath and difficulty walking, which caused impairments involving ability to work on anything involving even slight exertion.  

The Veteran underwent a VA examination of his spine in March 2011.  The examination report is noteworthy only insofar as it reflects that the Veteran's gait was within normal limits, his walking was steady, and he did not require assistive devices for ambulation.  

The Veteran underwent a VA examination in November 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported pain at all times (even with immobility).  The pain was greatest with standing or walking, and his knee felt that it would give way when he walked.  He took Lortab 10mg. three times daily to dull the pain.  He used a cane for all ambulation.  He reported that he walked a few feet around the house and that his maximum distance was fewer than 25 feet.  He had a motorized scooter that he used for distances.  He had not worked for seven years.  He had been a car salesman.  He stated that he was unable to stand and walk the long distances of the car lot, so he retired.

The Veteran stated that during a flare-up, he avoided all weight bearing, and his wife assisted him in ambulation.

Upon examination, the Veteran achieved flexion to 110 degrees (with objective evidence of pain at 90 degrees).  He was unable to achieve full extension.  Extension ended at 5 degrees (with objective evidence of pain at 5 degrees).  Following repetitive use testing, the Veteran achieved 100 degrees of flexion, and extension remained at 5 degrees.  The examiner noted that the Veteran's functional impairments included limitation of motion due to pain, weakened movement, excess fatigability, instability of station, and interference with sitting, standing, and weight-bearing.  There was also tenderness or pain on palpation for joint line or soft tissues.  Muscle strength was 4/5 (active movement against some resistance).  The examiner was unable to test anterior instability (Lachman), posterior instability (posterior drawer), or medial-lateral instability because the Veteran was unable to transfer from his wheelchair to the examination table (range of motion was testing with the Veteran seated in his wheelchair).  The examiner noted a moderate history of recurrent patellar subluxation/dislocation.  

The examiner noted that the Veteran occasionally used a wheelchair, constantly used a cane, and regularly used a scooter.  Regarding employment, the examiner noted that the Veteran would be limited in those occupations that require walking for more than 10 minutes, standing for more than 10 minutes, climbing, squatting, bending, or heavy lifting secondary to his service connected knee condition.  Without resorting to mere speculation, she was unable to answer whether the Veteran's knee disability prevented the Veteran from securing or following a substantially gainful occupation.  The basis for her inability to render an opinion was the fact that "substantial gainful employment is a legal term and requires knowledge of current SGA levels.  These are legally defined levels and without this knowledge this examiner is unable to comment about ability to perform SGA.  Furthermore, in order to properly determine if an impaired individual can or cannot perform SGA, one needs to not only know their physical limitations, which I have clearly provided in regard to the service connected disabilities, and non-service connected disabilities but a vocational analysis is also needed.  A vocational analysis would include comparing available jobs in the economy to the individual's particular skills, training education and other factors."  

In March 2012, the Veteran reported that he "slowly fell" and hit his gluteus maximus on the floor.  He reported pain in his right leg and right hip (VBMS, 12/1/14, p. 178).  

The Veteran fell again in April 2013.  He was not sure if he passed out just before the fall.  He only remembers falling and not remembering hitting the ground.  The treatment report did not indicate that the fall was related to right knee instability (VBMS, 12/1/14, p. 104).  A subsequent treatment report reflects that the Veteran was unsure of why he fell (VBMS, 12/1/14, p. 101).  

In May 2013, the Veteran testified before the Board that since receiving 10 percent and 20 percent ratings for his right knee, the knee had become worse.  He stated that the pain was worse in that it travelled up the leg.  He also stated that he had fallen three times in the past two weeks.  His wife stated that he fell six times in the past year.  When asked if the falls were the result of his knee giving way, he responded "It happened so fast I really don't know.  I think it is yes."  He also testified that he felt his kneecap pop out of place all the time.  He stated that sometimes flare-ups kept him chair bound where he could not put any weight on his leg.  He stated that he felt the knee had become worse since the November 2011 VA examination.  

Regarding unemployability, the Veteran testified that it was difficult to get a job working out of a wheelchair.  He stated that he could no longer work as a car salesman because he could not walk the lot.    

An April 2014 treatment report reflects that the Veteran was taking medications from the following categories that could affect fall risk: Diuretics, Cardiovascular Medications, Antipsychotics/Antianxiety agents/Antidepressants, Narcotic Analgesics (VBMS, 12/1/14, p. 29). 
  
The Veteran underwent a VA examination in September 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had pain at all times, even with immobility.  The pain was greatest with standing or walking and his knee often felt that it would give way when walking.  He stated that he took 10mg. of Lortab three times daily, which dulled the pain.  He used a cane for all ambulation.  He stated that at best he could walk was fewer than 25 feet.  He had a motorized scooter for distances over 25 feet.  He had not worked in 9 years.  He stated that he had been a car salesman but was unable to stand and walk the long distances of the car lot, so he retired.  He stayed home all the time and spent most of time in bed.  He used a walker to move to the restroom.  He stated that COPD, back pain, obesity, aging, and knee conditions made mobility difficult.  The Veteran reported flare-ups in the form of increased pain with cold weather.  

Upon examination, the Veteran achieved flexion from 0 to 120 degrees and extension from 0 to 5 degrees.  The examiner noted that this was abnormal or outside of normal range; but that range of motion itself did not contribute to functional loss.  There was no evidence of pain on weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  

The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or additional range of motion after three repetitions.  

The Veteran reported weekly flare-ups (described as moderate) that lasted 1-2 days.  The examiner stated that the examination supports the Veteran's statements describing functional loss during flare-ups.  There examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  

Muscle strength testing revealed 5/5 (normal strength) during forward flexion and extension.  He did not have muscle atrophy.  Joint stability testing was performed, and the examiner found no joint instability.  

The examiner noted that the Veteran used a walker regularly and that he used a cane and wheelchair occasionally.  These were used due to back pain, knee pain, old age, and lack of balance.  There was crepitus in the right knee.  

Regarding employment, the examiner noted that the Veteran was unable to stand for more than 5 minutes and walk more than 10 - 15 steps due to right knee pain and breathlessness caused by COPD.  He was on home Oxygen.

The examiner noted that the Veteran's education included three years of
college, and his work experience includes work as truck driver, owner/operator of a gas station, and, more recently, as a car salesman.  The examiner stated that even with the Veteran's knee disability, he may be able to perform a desk job with frequent breaks.  He could not perform a job requiring standing, walking, or
lifting any weight.  He could not sit for long period of time due to weakness,
and he often needed to lie down.

The Veteran underwent a VA examination in September 2015.  The examiner reviewed the claims file in conjunction with the examination.  

The Veteran reported multiple times where his knee "gave out" resulting in falls (including 5 falls since the December 2014 VA examination).  He also reported a constant, dull pain in his right knee.  He rated the pain at 3-4 (out of 10) most of the time, with it worsening to 6-7 with "exertion" such walking or standing.  He was unable to describe distance or duration as he reported that he stayed in bed almost all day.  He reported a fear of falling and difficulty walking due generalized
weakness and unpredictability of his right knee stability.  He was able to sit for extended time but the longer he sat, the more difficulty he had getting out of chairs and standing, as well as walking.  He stated that he used a walker at home, and wheelchairs for any extended trips out of home.  He had been unable to use the cane since January due to the need for more support when walking.  The examiner was unable to address the functional limits of fatigue as weakness prevented activities that would cause fatigue.  He reported ongoing weakness in general including the right leg and knee.  The only ambulation reported by the Veteran was that he primarily moved from the bedroom to the bathroom and back.  He reported that falling was unexpected with no precipitative event other than being up (even using walker).  He reported that the direction of his falls varied.  Only on rare occasions was he able to stop a fall.

The Veteran reported that flare-ups occurred most often after a fall (either from striking his right knee or twisting his right knee during the fall, and then the strain of getting up).  He reported his pain rated a 6-7 for "hours" afterward.  His wife stated that after these incidents, his right knee was warmer than the left and looked "swollen."  Flare ups occurred 5-6 times in the last 6 months.  During flare-ups, the Veteran took a Lortab at times or at least a tramadol.  He would continue to get up to the bathroom as needed even though his right knee pain was worse.  During flare-ups, he limited his trips to the bathroom due to pain and feeling even more unstable.  He stated that his right knee disability affects "everything." 

Upon examination, the Veteran achieved flexion from 0 to 120 degrees, and extension from 120 to 0 degrees.  The examiner noted that range of motion was abnormal or outside of normal range but that range of motion itself did not contribute to functional loss.  Likewise, the examiner noted pain on flexion during the examination but found that the pain did not cause functional loss.  There was evidence of pain on weight bearing and there was crepitus noted.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  

The Veteran was able to perform repetitive use testing with at least three repetitions, and the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  However, she found that it was not feasible to describe the functional loss in terms of range of motion due to the fact that the examiner was not present when the Veteran used his right knee over a period of time.  The examination was also medically consistent with the Veteran's statements describing functional loss during flare-ups.  There examiner found that pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  She stated that pain during flare-ups caused additional limitation of motion, with flexion limited from 0 to 100 degrees, and extension limited from 0 to 100 degrees.  She noted disturbance of locomotion, and interference with standing as additional factors contributing to the disability.  She also noted generalized weakness and deconditioning due to comorbidities of chronic low back pain, chronic respiratory failure, chronic right heart failure, COPD and obesity.  Muscle strength testing revealed 4/5 (active movement against some resistance) during forward flexion and extension.  However, the examiner noted that the reduction in muscle strength was not entirely due to the Veteran's right knee disability.  Instead, the Veteran had weakness due to severely limited activity in general.  He did not have muscle atrophy.  Joint stability testing was performed, and the examiner found no joint instability.  The examiner noted that tendons were rigid on Lachman and posterior drawer testing; and there was crepitus on medial and lateral instability testing.

The examiner noted that the Veteran used a walker regularly for knee pain and that he used a wheelchair occasionally for generalized debility and comorbidities.  Regarding employment, the examiner noted that due to the right knee conditions, the Veteran would not be well suited for working conditions requiring moderate or heavy manual labor, prolonged standing or walking, frequent squatting, kneeling, or crawling.  Additionally, it would not be feasible for him to engage in work activities requiring moderate or heavy lifting or carrying or frequent climbing of stairs or ladders.  The examiner also noted that the Veteran had severe functional limitations in walking, standing, and sitting due to his comorbidities such as COPD, right heart failure, low back pain, and obesity.  She stated that it was not possible to completely separate the functional limitations of one joint from those affecting the entire person.

Analysis

Right knee arthritis

The component of the Veteran's right knee disability that is evaluated based on limitation of motion is rated as 10 percent disabling.  In order to warrant a rating in excess of 10 percent, the Veteran's disability has to be manifested by leg flexion limited to 30 degrees (Diagnostic Code 5260), leg extension limited to 15 degrees (Diagnostic Code 5261), ankylosis (Diagnostic Code 5256), or malunion of the tibia and fibula with a moderate knee or ankle disability (Diagnostic Code 5262).

At VA examinations dated November 2010, September 2014, and September 2015, as well as in October 2010 outpatient treatment reports, the Veteran achieved forward flexion to 120 degrees.  At his November 2011 VA examination, he achieved forward flexion to 110 degrees (with objective evidence of pain at 90 degrees).  There has been no evidence of ankylosis or malunion of the tibia and fibula.   

The Board acknowledges the Veteran's complaints of pain, particularly with regard to everyday activities.  However, the objective evidence of record indicates that such pain does not limit the Veteran's functional range of motion of the right knee to less than those levels discussed above.  Consequently, the objective evidence does not serve as a basis for an evaluation in excess of 10 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system".)  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2014).

In the absence of a finding that the right knee is manifested by leg flexion limited to 30 degrees, leg extension limited to 15 degrees, ankylosis, or malunion of the tibia and fibula with a moderate knee or ankle disability, the preponderance of the evidence weighs against the claim.  

The Board also notes that separate rating are not warranted for limitation of flexion and limitation of extension insofar as there has been no finding of limitation of extension to a compensable degree.  The October 2010 outpatient treatment reports and the November 2011 VA examination reflect that extension was limited to 5 degrees.  Pursuant to Diagnostic Code 5261, extension limited to 5 degrees warrants a 0 percent disability rating.  A compensable rating is only warranted when extension is limited to 10 degrees.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating is excess of 10 percent for right knee arthritis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right knee subluxation

The Veteran's right knee subluxation has been rated as 20 percent disabling.  In order to warrant a rating in excess of 20 percent, the disability must be manifested by severe subluxation or lateral instability.

September 2010 outpatient treatment reports reflects moderate to severe arthritis changes; moderate lateral joint space; and severe loss of the pattelofemoral space, with lateral subluxation.  In October 2010, the Veteran reported right knee pain with occasional give way.  The examiner noted that the Veteran was severely limited on account of multiple medical co-morbidities and obesity.  He was assessed with moderate advance right knee degenerative joint disease.  

At his November 2010 VA examination, the Veteran indicated that he did not experience subluxation.  Upon examination, there where were no signs of instability; and there was no subluxation

At his November 2011 VA examination, the Veteran reported that he felt that his right knee would give way when he walked.  The examiner was unable to test anterior instability (Lachman), posterior instability (posterior drawer), or medial-lateral instability because the Veteran was unable to transfer from his wheelchair to the examination table.  The examiner noted a moderate history of recurrent patellar subluxation/dislocation.  

The records reflect that the Veteran "slowly fell" in March 2012 and then fell again in April 2013.  Neither treatment record indicated that the falls were due to the right knee disability.  With regards to the April 2013 fall, the records reflect that the Veteran was unsure of why he fell.

When the Veteran testified before the Board in May 2013, he was asked if his falls were the result of his knee giving way.  He responded "It happened so fast I really don't know.  I think it is yes."  

At the Veteran's September 2014 VA examination, muscle strength testing revealed 5/5 (normal strength) during forward flexion and extension.  Joint stability testing was performed, and the examiner found no joint instability.   The examiner noted that the Veteran used assistive devices due to back pain, knee pain, old age, and lack of balance.  

At the Veteran's September 2015 VA examination, the Veteran reported multiple times where his "knee gave out" resulting in falls (including 5 falls since the December 2014 VA examination).  He reported a fear of falling and difficulty walking due generalized weakness and unpredictability of his right knee stability.  Upon examination, muscle strength testing revealed 4/5 (active movement against some resistance) during forward flexion and extension.  However, the examiner noted that the reduction in muscle strength was not entirely due to the Veteran's right knee disability.  Instead, the Veteran had weakness due to severely limited activity in general.  He did not have muscle atrophy.  Joint stability testing was performed, and the examiner found no joint instability.  The examiner noted that tendons were rigid on Lachman and posterior drawer testing; and there was crepitus on medial and lateral instability testing.  The examiner noted that the Veteran used a walker regularly for knee pain; and that he used a wheelchair occasionally for generalized debility and comorbidities.  

Both the September 2014 and September 2015 VA examiners tested for instability and found none.  The November 2010 VA examiner specifically found no subluxation, and the November 2011 VA examiner noted a history of moderate subluxation.  September 2010 outpatient treatment reports reflect moderate to severe arthritis changes; moderate lateral joint space; and severe loss of the patellofemoral space, with lateral subluxation.  The Board notes that "severe loss of the patellofemoral space, with lateral subluxation" does not equate to severe lateral subluxation.  Moreover, even if it did, the preponderance of the evidence still weighs heavily against a finding of severe subluxation or lateral instability.  

The Board recognizes that the Veteran has reported a number of falls.  However, the Board also notes that the falls documented in the outpatient treatment records do not indicate that they were due to right knee instability or subluxation.  When the Veteran testified before the Board, even he was unsure of the cause of the falls.  The examiners all noted that the Veteran had weakness due to severely limited activity in general, and that his limited activity was due to numerous disabilities (many of which are not service-connected).  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for rating in excess of 20 percent for right knee subluxation must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology includes pain, limited motion, and moderate subluxation.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1)

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for right knee subluxation, evaluated as 20 percent disabling; right knee arthritis, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as 10 percent disabling .  His combined rating is therefore 40 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected  disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  

The Board notes that there is no doubt that the Veteran is severely limited.  However, the issue is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  In this case, his severe limitations are due largely to non-service connected disabilities.  

Early outpatient treatment records reflect that in July 2009, the Veteran was approved for a scooter on account of his COPD, the fact that he was on oxygen, obesity, and degenerative joint disease.  In October 2010, the Veteran denied much knee pain and reported occasional give way.  It was noted that the Veteran was severely limited on account of multiple medical co-morbidities and obesity. 

The November 2010 VA examiner did not render an opinion regarding unemployability; however, he noted that the disabilities affecting the Veteran's daily activity and employment were: hypertension, edema, bilateral knee conditions limiting ambulation, and COPD.  These caused shortness of breath and difficulty walking, which caused impairments involving ability to work on anything involving even slight exertion.  

The November 2011 VA examiner stated that the Veteran's right knee disabilities would limit the Veteran in those occupations that require walking for more than 10 minutes, standing for more than 10 minutes, climbing, squatting, bending, or heavy lifting secondary to his service connected knee condition.  Without resorting to mere speculation, she was unable to answer whether the Veteran's knee disability prevents the Veteran from securing or following a substantially gainful occupation.  
  
At the Veteran's September 2014 VA examination, he acknowledged that COPD, back pain, obesity, aging, and knee conditions made mobility difficult.  The examiner noted that the Veteran used assistive devices due to back pain, knee pain, old age, and lack of balance.  Regarding employment, the examiner noted that the Veteran was unable to stand for more than 5 minutes and walk more than 10 - 15 steps, due to right knee pain and breathlessness caused by COPD.  He was on home Oxygen.  The examiner noted that the Veteran's education included three years of college.  He also noted that his work experience included work as truck driver, owner/operator of a gas station, and, more recently, as a car salesman.  The examiner stated that even with the Veteran's knee disability, he may be able to perform a desk job with frequent breaks.  

Similarly, the September 2015 VA examiner noted that due to the right knee conditions, the Veteran would not be well suited for working conditions requiring moderate or heavy manual labor, prolonged standing or walking, frequent squatting, kneeling, or crawling.  Additionally, it would not be feasible for him to engage in work activities requiring moderate or heavy lifting or carrying or frequent climbing of stairs or ladders.  The examiner also noted that the Veteran had severe functional limitations in walking, standing and sitting due to his comorbidities such as COPD, right heart failure, low back pain and obesity.  She stated that it was not possible to completely separate the functional limitations of one joint from those affecting the entire person.

As noted above, there is no doubt that the Veteran is severely limited.  However, taking into account only his service connected disabilities, the September 2014 VA examiner noted that the Veteran would be able to perform a desk job with frequent breaks.  Given the Veteran's three years of college and occupational experience, the Board finds that the Veteran is not precluded from securing or following a substantially gainful occupation consistent with his education and occupational experience.

The Board notes that the Veteran testified that it is difficult to get a job working out of a wheelchair.  Once again, the Board notes that the evidence overwhelmingly suggests that it is not the right knee disabilities alone that confine the Veteran to a wheelchair.  

In sum, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


						(CONTINUED ON NEXT PAGE)












ORDER

Entitlement to an increased rating for right knee arthritis (limitation of flexion) is denied.

Entitlement to an increased rating for right knee subluxation is denied.

Entitlement to a TDIU is denied.  


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


